Exhibit 10.2

PMFG, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
                , 20     is entered into between PMFG, Inc., a Delaware
corporation (the “Company”), and                      (“Grantee”). Capitalized
terms used herein but not defined shall have the meanings assigned to those
terms in the PMFG, Inc. 2007 Stock Incentive Plan, as amended from time to time
(the “Plan”).

W I T N E S S E T H:

A. Grantee is a non-employee director of the Company; and

B. Pursuant to the terms of the Plan, on                     , 20     (the “Date
of Grant”), Grantee was granted shares (“Restricted Stock”) of the Company’s
common stock, par value $0.01 per share (“Common Shares”);

NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1. Grant of Restricted Stock. The Company hereby grants to Grantee, effective as
of the Date of Grant,          shares of Restricted Stock, which shares are
immediately nonrestricted and nonforfeitable as of the Date of Grant.

2. Dividend, Voting and Other Rights. Grantee shall have all of the rights of a
stockholder with respect to the shares of Restricted Stock, including the right
to vote the shares of Restricted Stock and receive any cash dividends that may
be paid thereon.

3. Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

 

If to Grantee:

   At the Grantee’s last known address reflected    on the records of the
Company

If to the Company:

   PMFG, Inc.    14651 N. Dallas Parkway, Suite 500    Dallas, Texas 75254   
Attention: General Counsel

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

4. Interpretation. The interpretation and construction of this Agreement by the
Board shall be final and conclusive. No member of the Board shall be liable for
any such action or determination made in good faith.

5. Amendments. The Plan or this Agreement may be amended, suspended or
terminated in accordance with the applicable provisions of the Plan.



--------------------------------------------------------------------------------

6. Integration. The shares of Restricted Stock are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, a copy of which has been
made available to Grantee and is available upon request to the Secretary at the
address specified in Section 3 hereof and which is incorporated herein by
reference. As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Grantee and supersede any prior understandings
or agreements, whether written or oral, with respect to the shares of Restricted
Stock.

7. Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.

8. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of laws principles thereof.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

PMFG, INC.

By:

   

Name:

   

Title:

   

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the shares of Restricted Stock subject to the applicable
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

 

GRANTEE

 

[Name]

 

- 3 -